Filed 8/26/19



                           CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



 In re J.F. et al., Persons Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                      E072301
          Plaintiff and Respondent,
                                                    (Super.Ct.Nos. J270044 &
 v.                                                  J270045)

 B.F.,                                              OPINION
                Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Liana Serobian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Jamila Bayati, Deputy County

Counsel, for Plaintiff and Respondent.




                                               1
       B.F. (father) purports to appeal from a juvenile court order denying his petition

under Welfare and Institutions Code section 388 (all additional undesignated statutory

references are to the Welfare and Institutions Code), in which he requested family

reunification services and increased visitation with his twin sons, J.F. and C.F. Although

the order denying father’s petition is appealable, and father filed his notice of appeal

within the time to appeal from that order, the notice of appeal expressly stated father was

appealing only from the order terminating his parental rights to the boys that was entered

44 days after denial of his petition. Because father’s notice of appeal is clear and

unambiguous about what he meant to appeal, we cannot liberally construe it to embrace

the omitted order denying the section 388 petition and, hence, we lack jurisdiction to

review that order. And, because father presents no reasoned argument why the juvenile

court erred by terminating his parental rights, father has waived his challenge to the sole

order properly before us. Therefore, we must affirm.

                                              I.

                            PROCEDURAL BACKGROUND

       The underlying facts of this case are not germane to the dispositive question of this

court’s jurisdiction to review the January 22, 2019 order denying father’s section 388

petition. In brief, the juvenile court found that J.F. and C.F. were dependent children

within the meaning of section 300, bypassed reunification services for father and mother

(who is not a party to this appeal), and set a hearing pursuant to section 366.26 for the

selection of a permanent plan. (§ 361.5, subd. (b).) The juvenile court continued the

hearing to permit the San Bernardino County Department of Children and Family


                                              2
Services (CFS) additional time to locate an adoptive home for the boys and ordered

paternity testing for father. When the tests confirmed father’s biological paternity, he

petitioned the juvenile court pursuant to section 388 to be declared the boys’ presumed

father. The juvenile court denied the petition, but father did not appeal that order.

          After conducting a permanency planning review hearing, the juvenile court again

set a section 366.26 hearing. Father then filed a second section 388 petition requesting

reunification services and increased visitation. On January 22, 2019, the juvenile court

denied father’s most recent petition after hearing an offer of proof about changed

circumstances and arguments as to why the requested orders would be in the boys’ best

interest. The court continued the section 366.26 hearing to March 7, 2019. Father did

not immediately file a notice of appeal from the order denying his second petition.

          Finally, on March 7, 2019, the juvenile court terminated mother and father’s

paternal rights and freed the boys for adoption. Although he was represented by

appointed counsel in the juvenile court, father personally completed and filed a notice of

appeal the same day, indicating he was appealing the order terminating his parental

rights.

                                              II.

                                        DISCUSSION

          Father argues the juvenile court abused its discretion when it summarily denied his

most recent section 388 petition. According to father, he was entitled to relief because he

demonstrated changed circumstances and the relief he sought—reunification services and

increased visitation—was in the boys’ best interests. Because we conclude father did not


                                               3
actually appeal from the January 22, 2019 order denying his second section 388 petition,

and we cannot liberally construe father’s notice of appeal to embrace that order, we lack

jurisdiction to address the merits of father’s argument. Although father properly

appealed from the March 7, 2019 order terminating his parental rights, we must affirm it

because he has failed to provide any reasoned argument why that order should be

reversed.

       “‘[A]n appealable judgment or order is a jurisdictional prerequisite to an appeal.’”

(Hedwall v. PCMV, LLC (2018) 22 Cal.App.5th 564, 571.) “Because the right to appeal

is strictly statutory, a judgment or order is not appealable unless a statute expressly makes

it appealable. [Citations.] ‘Appeals in dependency proceedings are governed by

section 395 . . . .’ [Citations.] Section 395 provides in pertinent part that ‘[a] judgment

in a proceeding under Section 300 may be appealed in the same manner as any final

judgment, and any subsequent order may be appealed as an order after judgment.’

(§ 395, subd. (a)(1).)” (In re Michael H. (2014) 229 Cal.App.4th 1366, 1373,

fn. omitted.) The judgment in dependency proceedings is the dispositional order. (In re

S.B. (2009) 46 Cal.4th 529, 532.) “‘“A consequence of section 395 is that an unappealed

disposition or postdisposition order is final and binding and may not be attacked on an

appeal from a later appealable order.”’” (Ibid.; accord, In re A.A. (2016) 243 Cal.App.4th

1220, 1234.)

       In addition, “the timely filing of an appropriate notice of appeal or its legal

equivalent is an absolute prerequisite to the exercise of appellate jurisdiction.” (Hollister

Convalescent Hosp., Inc. v. Rico (1975) 15 Cal.3d 660, 670; see Cal Rules of Court,


                                              4
rules 8.100, 8.104.) “‘[O]nce the deadline [to appeal] expires, the appellate court has no

power to entertain the appeal.’” (In re A.O. (2015) 242 Cal.App.4th 145, 148, quoting

Van Beurden Ins. Services, Inc. v. Customized Worldwide Weather Ins. Agency, Inc.

(1997) 15 Cal.4th 51, 56.)

       There is no question the January 22, 2019 order denying father’s second

section 388 petition was an appealable postjudgment order (In re Shirley K. (2006)

140 Cal.App.4th 65, 71), and father’s March 7 notice of appeal was otherwise timely

because he filed it less than 60 days later. (Cal. Rules of Court, rule 8.104(a).) The sole

issue here is whether father properly appealed from that order in the first place. A notice

of appeal “is sufficient if it identifies the particular judgment or order being appealed.”

(Cal. Rules of Court, rules 8.100(a)(2), 8.405(a)(3).) “‘Our jurisdiction on appeal is

limited in scope to the notice of appeal and the judgment or order appealed from.’

[Citation.] We have no jurisdiction over an order not mentioned in the notice of appeal.”

(Faunce v. Cate (2013) 222 Cal.App.4th 166, 170.)

       Father’s notice of appeal (Judicial Council Forms, form JV-800) filed on March 7,

2019, indicates he intended to appeal only from the order entered that day terminating his

parental rights. 1 Under the heading, “I appeal from the findings and orders of the court

(specify date of order or describe order),” father wrote, “3/7/19 The court terminated

parental rights.” And, under the heading, “The order appealed from was made under

Welfare and Institutions Code section (check all that apply),” father checked the boxes


       1 As noted, ante, although father was represented by appointed counsel in the
juvenile court, he completed the notice of appeal himself.

                                              5
for, “Section 366.26” and “Termination of parental rights.” Tellingly, father did not

check the catchall box for “Other appealable orders relating to dependency (specify)” (or

any other box, for that matter), and nowhere did father indicate on the notice that he

intended to appeal from the order entered January 22 or that he was appealing the denial

of his second section 388 petition. 2

       Generally, we must liberally construe a notice of appeal in favor of its sufficiency.

(Cal. Rules of Court, rules 8.100(a)(2), 8.405(a)(3).) A notice of appeal shall be

“‘liberally construed so as to protect the right of appeal if it is reasonably clear what [the]

appellant was trying to appeal from, and where the respondent could not possibly have

been misled or prejudiced.’” (In re Joshua S. (2007) 41 Cal.4th 261, 272, quoting Luz v.

Lopes (1960) 55 Cal.2d 54, 59, italics added; accord, Norco Delivery Service, Inc. v.

Owens-Corning Fiberglas, Inc. (1998) 64 Cal.App.4th 955, 960-961 [“This policy is

especially vital where the faulty notice of appeal engenders no prejudice and causes no

confusion concerning the scope of the appeal.”].) For example, in In re Daniel Z. (1992)

10 Cal.App.4th 1009, the notice of appeal specified the juvenile court’s jurisdictional

finding instead of the dispositional order. (Id. at p. 1017.) Applying the rule of liberal

construction, the appellate court rejected the argument that the appeal should be

dismissed because the parents appealed from the nonappealable jurisdictional order and

not from the appealable dispositional order. “Liberal construction is particularly



       2  We have found nothing in the record prepared by father or by his attorney that
clearly indicates father intended to appeal from the January 22, 2019 order denying his
most recent section 388 petition.

                                              6
appropriate here because the jurisdictional finding and dispositional order were rendered

simultaneously on January 9, 1992—the date specified in the notice of appeal—and are

reflected for each child in a single written order.” (Ibid.; see Eisenberg et al., Cal.

Practice Guide: Civil Appeals and Writs (The Rutter Group 2018) ¶¶ 3:130.1-3:130.4,

pp. 3-60 to 3-62 [providing additional examples].)

       But there are limits to our ability to liberally construe a notice of appeal. “The

policy of liberally construing a notice of appeal in favor of its sufficiency [citation] does

not apply if the notice is so specific it cannot be read as reaching a judgment or order not

mentioned at all.” (Filbin v. Fitzgerald (2012) 211 Cal.App.4th 154, 173; see Eisenberg

et al., Cal. Practice Guide: Civil Appeals and Writs, supra, ¶ 3:130.5, pp. 3-63 to 3-64.)

“[I]t is well ‘beyond liberal construction’ to view an appeal from one order as an appeal

from a ‘further and different order.’ [Citation.] ‘Despite the rule favoring liberal

interpretation of notices of appeal, a notice of appeal will not be considered adequate if it

completely omits any reference to the judgment being appealed.’ [Citation.] ‘The rule

favoring appealability in cases of ambiguity cannot apply where there is a clear intention

to appeal from only . . . one of two separate appealable judgments or orders.’” (Baker v.

Castaldi (2015) 235 Cal.App.4th 218, 225-226.) Therefore, when a notice of appeal

manifests a “‘clear and unmistakable’” intent to appeal only from one order, we cannot

liberally construe the notice to apply to a different, omitted order. (Unilogic, Inc. v.

Burroughs Corp. (1992) 10 Cal.App.4th 612, 625, quoting Glassco v. El Sereno Country

Club, Inc. (1932) 217 Cal. 90, 91-92; accord, Ellis v. Ellis (2015) 235 Cal.App.4th 837,

846 [declining to liberally construe notice of appeal to include corrected judgment


                                               7
“where every indication in the record” showed appellant only intended to appeal from

original judgment].)

       As indicated ante, father’s March 7, 2019 notice of appeal makes no mention of

the January 22 order denying his section 388 petition. Instead, the notice expressly states

father intended to appeal solely from the March 7 order terminating his parental rights.

In his briefs, father essentially concedes his notice of appeal completely omits any

reference to the order denying his most recent section 388 petition or the date the juvenile

court issued that order, but he argues we should nonetheless liberally construe the notice

to embrace the omitted order. Relying on In re Madison W. (2006) 141 Cal.App.4th

1447 (Madison W.), father contends we may construe a notice of appeal “challenging an

order terminating parental rights as also encompassing an earlier order denying the

parent’s section 388 petition so long as the earlier order was issued within 60 days of the

date appellant filed the notice of appeal.”

       The mother in Madison W. timely filed a notice of appeal “stating she was

appealing from the January 13, 2006 order terminating parental rights,” but “[t]he notice

of appeal contained no reference to the January 10 order denying [her] section 388

petition.” (Madison W., supra, 141 Cal.App.4th at pp. 1449-1450.) The appellate court

indicated it “frequently receiv[ed] notices of appeal challenging the termination of

parental rights and nothing more despite the fact that on or before the same day as the

termination order but within 60 days of when the notice of appeal was filed [citation], the

[juvenile] court also denied the parent’s eleventh-hour section 388 petition.” (Id. at

p. 1450.) The court routinely deemed those notices of appeal to include the earlier order.


                                              8
“First, the denial of such a section 388 petition is an appealable order. [Citation.]

Second, the parent’s notice of appeal is entitled to our liberal construction. [Citation.]

Third, appellate jurisdiction to review an appealable order depends upon a timely notice

of appeal. [Citation.] Fourth, the notice of appeal would be timely as to the denial of the

parent’s section 388 petition, provided the trial court denied the parent’s section 388

petition within 60 days of when the parent filed the notice of appeal. [Citation.] And,

finally, respondent is not prejudiced.” (Ibid.)

       The appellate court stated it was not condoning “the practice of only citing the

termination order in the notice of appeal if there was also an order denying the parent’s

section 388 petition made at or close to the termination hearing,” and it was not

condoning “any omission on appellate counsel’s part to carefully review the notice of

appeal and promptly bring the issue to [the] court’s attention.” (Madison W., supra,

141 Cal.App.4th at pp. 1450-1451.) Nonetheless, the court indicated it was being

“pragmatic” and liberally construed the notice of appeal in that case to embrace the

omitted order denying the mother’s section 388 petition. (Madison W., at p. 1451.)

       In Madison W., the juvenile court denied the mother’s section 388 petition a mere

three days before it terminated parental rights and the mother filed her notice of appeal.

(Madison W., supra, 141 Cal.App.4th at pp. 1449-1450.) Here, father’s notice of appeal

from the termination order was not filed until 44 days after the juvenile court denied his

most recent section 388 petition. But even if that factual distinction between this case




                                              9
and Madison W. is jurisdictionally meaningless because father’s notice of appeal was

filed within 60 days of the order denying his most recent section 388 petition (Madison

W., at pp. 1450-1451), we still decline to follow Madison W. because it failed to

recognize the well-settled limits on the rule of liberal construction. The appellate court

expressly stated the notice of appeal in that case “contained no reference” to the order

denying her section 388 petition three days earlier (Madison W., at p. 1450) and, as far as

we can tell from the court’s partially published opinion, the notice of appeal was

unambiguous as to what the mother purported to appeal from. Yet, the court still

construed the notice of appeal to embrace the unmentioned order denying the mother’s

section 388 petition. (Madison W., at p. 1451.)

       As stated ante, a notice of appeal must be construed liberally to encompass an

order not expressly mentioned only when it is “‘reasonably clear’” the appellant intended

to appeal from the unmentioned order. (In re Joshua S., supra, 41 Cal.4th at p. 272.) To

repeat, the policy of liberal construction “does not apply if the notice is so specific it

cannot be read as reaching a judgment or order not mentioned at all.” (Filbin v.

Fitzgerald, supra, 211 Cal.App.4th at p. 173, italics added.) Father’s notice of appeal in

this case is very specific and manifests a “‘clear and unmistakable’” intent to appeal

solely from the March 7, 2019 order terminating his parental rights and not from the




                                              10
order entered 44 days earlier denying his second section 388 petition. 3 (Unilogic, Inc. v.

Burroughs Corp., supra, 10 Cal.App.4th at p. 625.)

       Although we too strive to be pragmatic within the settled limits of our duty to

liberally construe notices of appeal, applying the rule from Madison W. in a case like

this—where the order denying the section 388 petition was entered many days before the

juvenile court terminated parental rights, and the notice of appeal from the termination

order did not mention whatsoever the earlier order or the date it was entered—goes

“‘beyond liberal construction’ to view an appeal from one order as an appeal from a

‘further and different order.’” (Baker v. Castaldi, supra, 235 Cal.App.4th at p. 225.)

Moreover, although the Madison W. court stated it was not condoning poor appellate

practices (Madison W., supra, 141 Cal.App.4th at pp. 1450-1451), to the extent the rule

in that case could be read to apply to cases such as this one, it has the practical effect of

encouraging such poor practices.




       3  In his reply brief, father contends “[i]t is very much probable that trial counsel
for appellant, in reliance on existing law—Madison W.—determined it would have been a
waste of scarce judicial time and resources to file multiple notices of appeal when a
termination hearing was coming up and a single Notice of Appeal would have been
sufficient.” We agree with the assertion that, because the termination order was entered
less than 60 days after the order denying father’s most recent section 388 petition, there
was no need for him to file more than one notice of appeal. However, for the reasons
stated in this opinion, we disagree with the premise that a notice of appeal from the
termination order could omit any mention whatsoever of the order entered 44 days
earlier. And, we decline the invitation to guess what father’s appointed counsel in the
juvenile court may or may not have believed with respect to the notice of appeal because
it was father himself who prepared and filed it. (See, ante, fn. 1.)


                                              11
       In sum, because we cannot liberally construe father’s notice of appeal to embrace

the January 22, 2019 order denying his most recent section 388 petition, we lack

jurisdiction to review that order, 4 and the only order properly before us is the juvenile

court’s March 7 order terminating father’s parental rights. But, although father timely

and properly appealed from the termination order, his brief provides no arguments

whatsoever why the juvenile court erred when it terminated his parental rights and why

we should reverse it. Instead, he focused his arguments entirely on why the juvenile

court erred by denying his most recent section 388 petition on the assumption we would

construe his notice of appeal to embrace that earlier order.

       The juvenile court’s orders are “presumed to be correct, and it is appellant’s

burden to affirmatively show error.” (In re S.C. (2006) 138 Cal.App.4th 396, 408, citing

Denham v. Superior Court (1970) 2 Cal.3d 557, 564; accord, In re Sade C. (1996)


       4  Father argues it is unfair to punish him “for doing what the existing law permits
and find him to have forfeited a right to appeal that existed” when he filed his notice of
appeal. We disagree with father’s implicit assertion that the rule in Madison W. was so
settled, and that his purported reliance on it requires us to liberally construe the notice of
appeal. As set forth in this opinion, the limitations on an appellate court’s ability to
liberally construe a notice of appeal are well settled.
        In contrast, Madison W. has only once been cited in a published opinion. In In re
Angelina E. (2015) 233 Cal.App.4th 583, the juvenile court denied the mother’s
section 388 petition and terminated her parental rights at the same hearing. (Id. at
p. 585.) The mother filed a notice of appeal from the termination order “without
mentioning the denial of her section 388 petition” but, relying on Madison W., the
appellate court “constru[ed] the notice of appeal to encompass that denial.” (In re
Angelina E., at p. 585, fn. 2, citing Madison W., supra, 141 Cal.App.4th at p. 1450.)
Notwithstanding the court’s citation to Madison W., the rule of liberal construction was
properly applied there because the orders were issued simultaneously, and presumably it
was reasonably clear the mother intended to appeal from the denial of her section 388
petition as well. (See In re Daniel Z., supra, 10 Cal.App.4th at p. 1017.)


                                              12
13 Cal.4th 952, 994 [“An appealed-from judgment or order is presumed correct.”].)

“‘Appellate briefs must provide argument and legal authority for the positions taken.’

[Citation.] ‘When an appellant fails to raise a point, or asserts it but fails to support it

with reasoned argument and citations to authority, we treat the point as waived.’” (In re

A.C. (2017) 13 Cal.App.5th 661, 672.) Because father has not met his burden of

demonstrating reversible error through reasoned argument, we deem his challenge to the

order terminating his parental rights to be waived and affirm the order. 5

                                              III.

                                        DISPOSITION

       The order terminating father’s parental rights is affirmed.

       CERTIFIED FOR PUBLICATION

                                                                  McKINSTER
                                                                                               J.
We concur:


RAMIREZ
                         P. J.

FIELDS
                            J.




       5  CFS also argues father is not a “party aggrieved” (Code Civ. Proc., § 902) and,
therefore, he lacks standing to appeal, because he is merely a biological father and never
obtained presumed father status. Because we conclude we lack jurisdiction to review the
denial of father’s most recent Welfare and Institutions Code section 388 petition, and
father has not met his burden of overcoming the presumption of correctness that attached
to the subsequent order terminating parental rights, we need not decide whether he lacks
standing to appeal.

                                               13